NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               _________________

                                     No. 14-4367
                                  _________________

                                    PETER QUINN,
                                           Appellant

                                           v.

     TAMIKA CINTRON, PHILADELPHIA DEPARTMENT OF HUMAN SERVICES;
    DETECTIVE RUSSELL SHOEMAKER, PHILADELPHIA POLICE DEPARTMENT,
         CENTRAL DETECTIVE DIVISON; OFFICER MICHAEL RAFFERTY,
      PHILADELPHIA POLICE DEPARTMENT, 9TH POLICE DISTRICT; CITY OF
            PHILADELPHIA, PHILADELPHIA POLICE DEPARTMENT
                            _________________

                   On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-11-cv-02471)
                   District Judge: Honorable Thomas N. O’Neill, Jr.
                                  _________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                  October 5, 2015

             Before: FUENTES, SMITH, and NYGAARD, Circuit Judges

                               (Filed November 10, 2015)
                                  _________________

                                      OPINION*
                                  _________________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
FUENTES, Circuit Judge

       Peter Quinn appeals the District Court’s order granting defendants Russell

Shoemaker and Michael Rafferty’s motion for partial summary judgment and its order

denying reconsideration. For the following reasons, we will affirm.

                                             I.

       On December 1, 2009, Quinn appeared as a court-appointed attorney in family

court in Philadelphia. Tamika Cintron, a Philadelphia Department of Human Services

(“DHS”) social worker, was assigned to one of Quinn’s cases. In the waiting room,

Quinn went to move Cintron’s jacket to sit in the vacant seat next to her. Cintron became

upset and accused Quinn of elbowing her. Three other DHS employees witnessed the

altercation.

       The police were called and Detective Shoemaker arrived at the courthouse.

Detective Shoemaker spoke with Cintron, who stated that she had been elbowed,

indicated that her rib cage hurt, and identified Quinn as her assailant. Detective

Shoemaker also spoke with the three eyewitnesses, all of whom corroborated Cintron’s

account. Officer Rafferty then arrived at the courthouse and was directed by Detective

Shoemaker to handcuff Quinn and transport him to police headquarters. Cintron and the

three eyewitnesses were also brought to police headquarters to be interviewed further.

       Quinn was charged with aggravated assault, simple assault, and recklessly

endangering another person, but the charges were eventually dropped. Subsequently,

Quinn sued Detective Shoemaker and Officer Rafferty (hereinafter, “the officers”) for,

among other things, false arrest and false imprisonment in violation of 42 U.S.C. § 1983

                                             2
and Pennsylvania state law. The officers moved for partial summary judgment on these

claims, arguing that they had probable cause to arrest Quinn. The District Court agreed

and granted the motion. Quinn’s remaining excessive force claim against Officer

Rafferty went to trial and the jury found in Officer Rafferty’s favor. This appeal

followed. 1

                                            II.

       Quinn argues that a dispute of material fact exists as to whether the officers had

probable cause to arrest him at the courthouse. He highlights Detective Shoemaker’s

conflicting testimony regarding when he thought he had probable cause to arrest Quinn,

at the courthouse versus at the police station. But Detective Shoemaker’s subjective

understanding does not change the objective analysis required under the probable cause

inquiry. As the District Court pointed out, any dispute as to when Quinn was actually

arrested is ultimately irrelevant; under the circumstances here, viewed objectively, the

officers had probable cause to arrest Quinn at the courthouse.

       We note that, generally, “the question of probable cause in a section 1983 damage

suit is one for the jury.” 2 A court, however, “may conclude ‘that probable cause exists as




1
  We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a district court's grant of
summary judgment de novo, applying the same standard the district court applied. Doe v.
Indian River Sch. Dist., 653 F.3d 256, 275 n.7 (3d Cir. 2011). Summary judgment is
appropriate when “there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
2
  Montgomery v. De Simone, 159 F.3d 120, 124 (3d Cir. 1998).
                                             3
a matter of law if the evidence, viewed most favorably to Plaintiff, reasonably would not

support a contrary factual finding,’ and may enter summary judgment accordingly.” 3

       “The test for an arrest without probable cause is an objective one, based on ‘the

facts available to the officers at the moment of arrest.’”4 “[P]robable cause to arrest

exists when the facts and circumstances within the arresting officer's knowledge are

sufficient in themselves to warrant a reasonable person to believe that an offense has been

or is being committed by the person to be arrested.”5 An officer’s state of mind “does not

invalidate the action taken as long as the circumstances, viewed objectively, justify that

action.” 6 We will therefore examine the facts and circumstances that were gathered by

the officers at the courthouse to determine whether Quinn’s arrest was supported by

probable cause.

       At the courthouse, Cintron told Detective Shoemaker that she had been elbowed

and identified Quinn as her assailant. We have held that “[w]hen a police officer has

received a reliable identification by a victim of his or her attacker, the police have

probable cause.”7 Even if Cintron’s account alone was insufficient, Detective Shoemaker

also received information from three eyewitnesses at the courthouse. The Supreme Court

has explained that “in making a warrantless arrest an officer may rely upon information

received through an informant, rather than upon his direct observations, so long as the

3
  Merkle v. Upper Dublin Sch. Dist., 211 F.3d 782, 788-89 (3d Cir. 2000) (quoting
Sherwood v. Mulvihill, 113 F.3d 396, 401 (3d Cir. 1997)).
4
  Barna v. City of Perth Amboy, 42 F.3d 809, 819 (3d Cir. 1994) (quoting Beck v. Ohio,
379 U.S. 89, 96 (1964)).
5
  Orsatti v. New Jersey State Police, 71 F.3d 480, 483 (3d Cir. 1995).
6
  Devenpeck v. Alford, 543 U.S. 146, 153 (2004) (internal quotation marks omitted).
7
Wilson v. Russo, 212 F.3d 781, 791 (3d Cir. 2000) (internal quotation marks omitted).
                                              4
informant’s statement is reasonably corroborated by other matters within the officer’s

knowledge.” 8 Here, we have not just an informant but three eyewitnesses, all of whom

corroborated Cintron’s account of the incident. Based on these facts and circumstances,

we conclude that the officers had probable cause to arrest Quinn at the courthouse.

       Quinn also argues that the officers lacked probable cause to arrest him because

there was no evidence that Cintron endured any bodily injury. This argument confuses

the probable cause inquiry with the prosecutor’s burden of proof at trial, that is, to prove

every element of the offense beyond a reasonable doubt. 9 Indeed, the three cases Quinn

cites in support of this argument all involve whether there was sufficient evidence to

maintain an assault conviction. Thus, Quinn’s emphasis on the fact that the crime of

assault under Pennsylvania law requires “bodily injury” is to no avail.

                                            III.

       For the foregoing reasons, we hold that the District Court did not err in granting

the officers’ motion for partial summary judgment and in denying reconsideration. We

will therefore affirm.




8
 Illinois v. Gates, 462 U.S. 213, 242 (1983) (internal quotation marks omitted).
9
 See Orsatti, 71 F.3d at 482-83 (“[P]robable cause to arrest requires more than mere
suspicion; however, it does not require that the officer have evidence sufficient to prove
guilt beyond a reasonable doubt.”).
                                              5